DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are presented for examination.
Claims 1-7 are allowed.

Invention
The Present invention teaches "In an autonomous driving control apparatus, a drive control unit determines, based on first and second images respectively captured by first and second cameras and an autonomous driving condition, a value of at least one controlled variable for autonomous driving of a vehicle, and outputs, to a vehicle control unit, the value of the at least one controlled variable to thereby cause the vehicle control unit to carry out a task of autonomously driving the vehicle. A camera monitor unit determines whether at least one of the first and second cameras has malfunctioned. The camera monitor unit limits, based on the at least one of the first and second directional regions corresponding to the at least of the first and second cameras, the autonomous driving condition when determining that the at least one of the first and second cameras has malfunctioned.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with B. Lance Jensen (Reg. No. 68,022) on May 04, 2021.


The claims have been amended as follows:

  5. Claim (Currently Amended) The autonomous driving control apparatus according to claim 4, wherein: 

Reason for Allowance
Claims 1-7 are allowed.
          The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments presented on 03/23/2021, Pages 1-2. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-6 are either directly or indirectly dependent upon independent claims 1, 7, therefore, are allowed in view of their dependence upon claims 1, 7.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          MASUDA et al. (US Pub. No.: 2020/0079394 A1) teaches “An autonomous driving assistance device includes a manual driving control section, an autonomous driving control section, and a travelling condition determining section. If it is detected that there is a malfunction in a first sensor during control of the autonomous driving of the vehicle, the autonomous driving control section executes emergency autonomous driving until a predetermined condition is satisfied while changing, based on the determined travelling condition, a driving manner of an emergency autonomous driving as compared with a driving manner of the autonomous driving executed before no malfunctions are detected in the first sensor; and after the emergency autonomous driving is terminated, the autonomous driving assistance device being configured to 

         SUGAHARA et al. (US Pub. No.: 2019/0227547 A1) teaches “When a driver camera is determined to operate abnormally during driving control performed in an automatic drive mode, determination is performed as to whether the driver is prepared for manual driving at the time point immediately before the driver camera is determined to operate abnormally. When the driver is determined prepared, a forced switching signal for forcibly switching from the automatic drive mode to the manual drive mode is output. When the driver is determined unprepared, determination is performed as to whether the driver recovers the state prepared for manual driving based on a detection signal output from a torque sensor while the automatic drive mode is retained. When the driver is determined to have recovered the state, the forced switching signal is output.”

          NISHIDA (US Pub. No.: 2017/0232974 A1) teaches “A drive assistance system includes an onboard device that is mounted on a vehicle performing automatic driving based on sensing information detected by a sensor of the vehicle, and a center that communicates with the onboard device. The onboard device includes a sensing information acquisition portion that acquires the sensing information. Either the onboard device or the center includes an evaluation portion that evaluates a detection performance of the sensor based on the sensing information. The center includes a region specification portion that specifies a decrease region where the detection performance of the sensor decreases, the decrease region specified by the detection 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BABAR SARWAR/Primary Examiner, Art Unit 3667